RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1080-21

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

         Plaintiff-Respondent,

v.

D.D.,

         Defendant,

and

T.S.G.,

     Defendant-Appellant.
_________________________

IN THE MATTER OF THE
GUARDIANSHIP OF
V.I.D., a minor.
_________________________

                   Submitted September 14, 2022 – Decided October 24, 2022

                   Before Judges Accurso, Vernoia and Firko.
              On appeal from the Superior Court of New Jersey,
              Chancery Division, Family Part, Ocean County,
              Docket No. FG-15-0059-19.

              Joseph E. Krakora, Public Defender, attorney for
              appellant (Bruce P. Lee, Designated Counsel, on the
              briefs).

              Matthew J. Platkin, Acting Attorney General, attorney
              for respondent (Melissa H. Raksa, Assistant Attorney
              General, of counsel; Amy Melissa Young, Deputy
              Attorney General, on the brief).

              Joseph E. Krakora, Public Defender, Law Guardian,
              attorney for minor (Meredith Alexis Pollock, Deputy
              Public Defender, of counsel; Melissa R. Vance,
              Assistant Deputy Public Defender, of counsel and on
              the brief).

PER CURIAM

        Defendant T.S.G., who is incarcerated at Trenton State Prison and

represented himself at the guardianship trial with stand-by counsel from the

Office of Parental Representation, appeals from a final order terminating his

parental rights to his now four-and-a-half-year-old son, V.I.D. (Victor), whom

he has never met.1 Defendant contends four errors warrant reversal, the first

three as a matter of law: 1) the resource parents' faulty understanding of the

differences between kinship legal guardianship and adoption; 2) the court's



1
    This name is fictitious to protect the child's identity. See R. 1:38-3(d)(12).
                                                                             A-1080-21
                                          2
abuse of discretion in allowing him to represent himself, which defendant

contends deprived him of his right to counsel; 3) the court's reliance on the

opinion of an expert who administered an I.Q. test to defendant "for no reason

but to show [defendant] was a black man with below average intelligence,

which evokes a racial trope" with "historical underpinnings"; and 4) the

Division of Child Protection and Permanency's failure to make reasonable

efforts to arrange visitation between defendant and Victor, leaving it unable to

establish the third prong of the best interests standard, N.J.S.A. 30:4C-

15.1(a)(3). The law guardian joins with the Division in urging affirmance.

Unpersuaded by defendant's arguments, we affirm.

      The facts are uncontested. Victor, his mother D.D.'s sixth child, was

born with cocaine and opiates in his system. He was removed from her care as

soon as doctors could wean him off the drugs and placed with a non-relative

resource family. Only after the abuse and neglect litigation had been pending

for over a year, and the paternity tests of two other men ruled them out as

Victor's father, did D.D. suggest defendant should receive a paternity test. The

Division located defendant in the State prison system, where he had been since




                                                                            A-1080-21
                                        3
before Victor's birth. 2 Defendant told the worker he sold drugs to D.D. and

had let her stay with him for a couple of weeks before he was incarcerated. He

was willing to take a paternity test and happy when he learned it was positive. 3

Victor was by then fifteen months old, and the Division had already filed its

guardianship complaint.

      The Division amended its complaint to include defendant, and he was

assigned counsel in August 2019 at the first case management conference

following his joinder. Defendant asked that the baby be cared for by his

family, specifically his niece, until his release, which he expected to be soon. 4




2
  Although defendant was in the State prison system, he was considered an
Atlantic County inmate until his sentencing in July 2020. He declined to
explain why he was moved to a State prison while awaiting trial, telling the
State's expert only that "[t]hey thought I was involved in something."
Defendant advised he was not eligible for programs in the State prison where
he was housed because he was a county inmate.
3
  Defendant has a daughter, now fifteen, who lives with her mother. Victor is
his only other child.
4
  Defendant advised the worker he was facing multiple drug distribution
related charges but hoped for "a plea deal to time served."


                                                                            A-1080-21
                                         4
The Division accordingly began the process of exploring the change in Victor's

placement.5

      In November, the Division's expert Dr. Brandwein endorsed the move to

defendant's niece, and the Division, the law guardian and defendant all agreed

that Victor, then almost nineteen months, should be moved to her care , which

was done just after Thanksgiving. Defendant's counsel requested an

adjournment of the January 2020 trial date, arguing that were defendant

acquitted at his upcoming trial, he could become available to complete services

and care for Victor, his incarceration being "the biggest barrier to him being

unified with the child." After initially denying the request, citing Victor's need

for permanency, the court thereafter granted an adjournment until March when

defendant's criminal trial was expected to have been completed.

      In March, of course, the COVID-19 pandemic shut down trials, and the

court began to convene case management conferences via video conference.

At the April conference, defendant's counsel reported his criminal trial had

gone forward as scheduled in February, resulting in his conviction on

unspecified drug charges on which he had yet to be sentenced. The court


5
  Although Victor's resource parents, who had cared for him since birth, were
committed to him, their situation had suddenly and drastically changed with
the unexpected death of the resource father in July 2019.
                                                                           A-1080-21
                                        5
ordered the Division to schedule a bonding evaluation with defendant's niece

and Victor.

      The following September, the court ordered visitation between Victor

and his maternal aunt, who with her husband had custody of four of Victor's

half-siblings. The court also established a new trial date in January 2021, with

a pre-trial conference to occur in December. Defendant advised the court he'd

been sentenced in one of his criminal matters but that another remained to be

adjudicated. He refused to discuss his criminal matters further, however,

claiming they were irrelevant to the guardianship case.

      The guardianship trial did not go forward in January due to the ongoing

pandemic. The court did, however, conduct a case management conference

that month, at which defendant's counsel advised his client wished to proceed

on his own behalf going forward. Counsel advised he had explained to

defendant he could be permitted to represent himself in accordance with N.J.

Div. of Child Prot. & Permanency v. R.L.M. (In re R.A.J.), 236 N.J. 123

(2018), so long as the court was satisfied his decision was informed,

unequivocal and completely voluntary. Counsel also represented he'd

discussed the concept of standby counsel with defendant, and that he would be




                                                                          A-1080-21
                                       6
willing to accept counsel's assistance in that role were the court to grant

defendant's request to proceed pro se.

      The court engaged defendant in a colloquy, initially asking whether

defendant thought he understood enough of the legal process of a guardianship

proceeding to capably represent himself. Defendant explained the case from

his view was "quite simple." He claimed he'd read "some thousand" appellate

and Supreme Court cases on termination of parental rights and believed he

should never have been made a party to the action. He claimed the Division

was attempting to hold him accountable for "[D.D.'s] shortcomings." In

addition, he maintained the Division could not establish "the four prongs,

which is the only criteria," because its contention that he "abused and neglect

my son, which I just found out I had a son and never held him," was

"ridiculous."

      Defendant expressed the view that the Division thought he wasn't

"paying attention to the law" and was "banking on these relationships they got

with the judge" to terminate his parental rights. Defendant told the court he

wanted to represent himself because he wanted "to fill out the record with my

facts and what I know about parental termination" "because the only way I feel

as though I'm going to get justice is in the[] appellate courts."


                                                                              A-1080-21
                                         7
      Defendant further contended the public defender's office was not

independently working on his behalf or "representing [him] right" because

given what he'd read, the Division didn't "stand a chance" on appeal and would

only prevail in the trial court based on what "they got going on in these courts

and my lawyer." Defendant contended his lawyer "should have been fighting

hard for [him]" and not let the Division "twist and turn a law to prove that I

neglected and abused my son that I just found out I had." Defendant

contended that "it's millions of people that come through these prisons" and the

State could not terminate a parent's rights simply because they were in prison.

      The court asked several more questions to ascertain whether defendant

understood he would need to follow the directions of the court, that he would

be held to the court rules, that he would have to be respectful when others were

speaking and not be disruptive, the difference between posing questions on

direct and cross-examination, and whether he thought he had "the ability to be

able to control [his] emotions and represent [him]self," even when a ruling

went against him. After defendant assured the court he did understand and

could comport himself in the manner expected, the court asked if there was

anything the Division would like to ask.




                                                                           A-1080-21
                                        8
      The deputy on behalf of the Division expressed concern over defendant's

grasp of the law "because the Division never alleged that he abused or

neglected his child." The deputy explained "[e]verybody knows that he's

really never even met this child and he never had the chance to abuse or

neglect the child." She maintained the Division's case was premised on

defendant's unavailability "because of his situation . . . to parent this child" and

defendant "seems to be stuck on" the Division saying he'd abused or neglected

his child when "[n]obody has ever said that to him."

      The court asked defendant whether he followed what the deputy was

saying about it appearing he misunderstood the Division's position. Defendant

responded that the Division had to prove the "four prongs" and could not

terminate an individual's parental rights simply "because they were in jail and

couldn't care for the kids." Defendant again maintained the Division's position

was "ridiculous" and would "open the door for them to start attacking

everybody that was in jail that got kids."

      The court pronounced itself satisfied defendant had the ability to

understand the proceeding and believed himself competent to proceed on his

own behalf. After defendant expressed a willingness to have his counsel

assume the role of standby counsel through trial, the court appointed him and


                                                                             A-1080-21
                                         9
questioned defendant as to whether the Department of Corrections would allow

him to store the discovery so he could readily access it to prepare for trial.

Defendant advised the DOC allowed him to maintain the documents in his cell,

which satisfied the court.

      In other developments, the Division advised D.D. had surrendered her

parental rights to allow Victor's adoption by her sister or defendant's niece, and

the court again approved the Division's plan of termination of parental rights

followed by adoption. Defendant consented to allowing standby counsel to

make a request to adjourn the trial until May to allow defendant adequate time

to review the discovery and prepare for trial in anticipation of loosening

COVID restrictions in the prisons. The court granted defendant's request.

      In early February, defendant's niece determined she could not wait any

longer for Victor to be available for adoption as she wished to move out of

State, and believed Victor might be better off with his maternal aunt and her

husband, who had agreed to assume his care. By mid-February, the Division

had moved Victor, then almost three-years-old, to his maternal aunt and uncle.

      The new arrangement was discussed at the April case management

conference, as was the scheduling of a bonding evaluation between Victor and

his new caretakers, which was anticipated to occur the following August or


                                                                             A-1080-21
                                       10
September, six months after Victor's move, necessitating a further adjournment

of the trial date until November 2021. The judge asked defendant if he was

aware of the new arrangement or had any questions about Victor. Defendant

replied he was aware of the new arrangement and had no questions about the

boy as his sister and niece kept him updated when they visited Victor at his

aunt's house. Asked whether he thought the change in caretakers was a good

thing, defendant replied, "I mean, it's a good thing for right now."

      Defendant advised the court he wanted to address another issue, that

being the use of his recent judgment of conviction, which had been included in

the discovery the Division provided him and mentioned in his psychological

evaluation. Defendant asserted that judgment was "in the Appellate Division"

and, in the event it was overturned, the Division would have been permitted to

enter "some false evidence into the record to try and use against [him]."

      The Division responded that defendant's prior convictions were not on

appeal and his current "sentence and his unavailability to parent is a relevant

factor," which is why it was included in the discovery. The court explained to

defendant his record of convictions was properly included in the discovery and

that he would have the opportunity to object in the event the Division

determined to rely on it at trial. Defendant indicated he understood, and the


                                                                            A-1080-21
                                       11
court inquired as to defendant's parole date. Defendant advised the date was

"probably two-and-a-half years" away but again stressed the conviction was on

appeal, and noted he had another case scheduled for trial in July.

      When defendant advised he was representing himself on that case as

well, the court asked whether the case was before a jury and if defendant had

standby counsel. Defendant answered affirmatively to both questions, leading

the judge to offer "a personal piece of advice." The judge explained he'd spent

a number of years presiding over criminal trials and had once been faced with

a defendant requesting to represent himself. The judge advised he'd granted

the application because the defendant was "smart enough and aware of case

law and things of that nature," but the trial turned out to be "a disaster for the

defendant." The judge offered "that, you know, sometimes you feel like you

have enough knowledge, but the people who do those kind of things on a daily

basis are . . . usually much better at representing people than having someone

represent himself." When the judge asked defendant, "Did you hear me,"

defendant replied, "Yeah, I hear you."

      At the pre-trial conference, the court noted standby counsel reviewed the

proposed order with defendant prior to the conference as had been his practice

since defendant began representing himself. The court at that conference


                                                                             A-1080-21
                                        12
inquired of defendant whether the standby counsel arrangement was "working

out for [him] okay," to which defendant replied, "Yes." In discussing the

proposed witnesses at trial, the judge advised defendant that should he choose

to testify, he would be subject to cross-examination and urged him to consult

with his criminal attorney or standby counsel, warning him "to be careful

about anything you say that might be used against you in a subsequent criminal

case."

         Before the Division called its first witness at trial a few weeks later, the

court again revisited defendant's decision to represent himself. The court

reviewed its prior decision to grant defendant's application to proceed pro se.

Noting that while it "totally did not recommend that to you," it had been

"satisfied" regarding defendant's ability to do so and asked whether it was still

his position to proceed on his own behalf at trial. When defendant replied it

was, the court reminded him standby counsel would be present throughout the

trial "in case you have any questions."

         The Division called three witnesses, Victor's maternal uncle, the

adoption worker responsible for the matter and Dr. Brandwein. The adoption

worker testified he'd gone to the prison to meet with defendant each month

since June 2019. He agreed with defendant on cross-examination that the two


                                                                               A-1080-21
                                          13
had a good, cooperative relationship, defendant had been "real excited" when

he learned he was Victor's father, and that he'd been in favor of Victor moving

to his maternal aunt and uncle when his niece decided to move out of state. He

also agreed with defendant that Victor's maternal aunt was initially cool to

caring for Victor, although she was happy to have him visit, because she did

not want to deal with the Division based on past experiences. The worker

testified it was defendant's niece who made the initial contact with Victor's

maternal aunt and "bridged the gap between [her] perception of the

requirements [for adoption] and the Division's actual requirements," resulting

in Victor's aunt becoming committed to having him live with her family.

Defendant testified he facilitated the connection between his niece and Victor's

maternal aunt, which he characterized as "my work."

      Victor's uncle testified the toddler had been living with him and his wife

and four of Victor's half-siblings for over eight months, and they wished to

adopt him. The witness testified the Division had explained the difference

between adoption and kinship legal guardianship, and that he and his wife

preferred adoption for the security it provided Victor, explaining "[i]t would be

more stable."




                                                                           A-1080-21
                                      14
      The witness testified he and his wife were "not opposed" to allowing

Victor to have a relationship with defendant on his release from prison. He

explained, however, that they "went through" KLG "with the other children"

and "[i]t was just a constant back and forth with the father having issues with

wanting to make decisions against our decisions." He testified "[i]t just made

everything really difficult," was "[v]ery disruptive," and he and his wife didn't

want to go through it again.

      Dr. Brandwein testified to his evaluation, the tests and assessments he

had administered to defendant and the interview he conducted of him at

Trenton State Prison. Dr. Brandwein explained he'd administered the Kaufman

Brief Intelligence Test to defendant and determined him to be "functioning in

the below average to average range," which gave him no concern and was

"[c]ertainly . . . not an impediment to safe parenting." He further testified

defendant scored in the medium risk range in the parenting inventory, making

him "no more a risk to engage in child maltreatment than the average parent."

      Dr. Brandwein, however, did not recommend continuing defendant's

parental rights to Victor. The doctor diagnosed defendant as suffering from

antisocial personality disorder, marked by "a proclivity to engage in impulsive

illegal behavior that results in . . . incarceration," which "[o]bviously . . .


                                                                                  A-1080-21
                                         15
directly prevents parenting." He described defendant's insight and judgment as

poor and the prognosis for change "dismal" based on defendant's "extensive

history of criminal behavior and incarceration." While Dr. Brandwein

conceded in response to defendant's questions on cross-examination that

incarceration and an extensive criminal history did not disqualify him from

being a parent, he maintained "if you're incarcerated you cannot parent, that's

just a fact." The doctor further noted that even were defendant's conviction

reversed on appeal, he would not be in a position to safely parent Victor. Dr.

Brandwein emphasized Victor had already spent his whole life in placement.

The doctor maintained if defendant were released tomorrow, he would still

need time to demonstrate his successful reintegration into the community. He

would need to find work and housing and have "a period of time where he did

not re-offend," time which Victor's situation would not allow.

      Dr. Brandwein opined defendant endangered Victor's safety, health and

development by being unavailable to parent him and continues to be unable to

provide him a safe and stable home due to his current sentence of incarceration

and his antisocial personality disorder, which Dr. Brandwein believed had

already had a long-term and profound impact on defendant meeting his own

needs, much less those of a child. Dr. Brandwein further testified that Victor


                                                                          A-1080-21
                                      16
had already had three placements in his short life, and while he had managed

them well, particularly as defendant's niece remained a presence in his life,

further disruptions would place the child at serious risk of harm. The doctor

believed Victor had become securely bonded to his aunt and uncle and that

being raised with his siblings would provide him a strong sense of belonging.

Noting Victor has never met his father, Dr. Brandwein opined that under the

circumstances, the termination of defendant's rights would not do the child

more harm than good.

      Defendant testified in his own behalf. He averred that he'd never heard

of "somebody's rights being terminated just because they [were] in jail," and

complained about "all types of dirty tricks" the Division used in pursuing the

case against him, including "grabbing up [his] judgment of conviction" and

trying to use his past against him. He complained the Division's expert

misrepresented him in the expert's report to "establish some type of a narrative

that I'm unfit, antisocial, my intelligence is below average," and "just

destroyed me." He maintained the entire proceeding "was rigged against

[him]." Defendant contended the Division was "overreaching" in attempting to

terminate his parental rights and if allowed to do so "because I'm in jail and I

got a criminal record and I'm not available, then what's going to stop them


                                                                           A-1080-21
                                       17
from going after people that's in the psych ward recovering from mental

[illness]? What's going to stop them from attacking people that [are] involved

in a drug program or coming from drug addiction?"

      After hearing the testimony and reviewing the evidence, the judge put a

thorough and thoughtful opinion on the record explaining his decision to

terminate defendant's parental rights. The judge had no hesitation finding the

Division established all four prongs of the best interests standard, N.J.S.A.

30:4C-15.1(a)(1)-(4), by clear and convincing evidence. As to the first prong,

the judge found the Division established defendant endangered Victor's safety,

health and development not only by being unavailable due to his incarceration

but also because his antisocial personality disorder made his ability to safely

parent Victor remote, as Dr. Brandwein testified.

      The judge noted defendant had never met Victor, and the evidence in the

record established he never sought to have the child visit. The judge found

defendant had been incarcerated for all three years and seven months of

Victor's life and, unless his appeal is successful, will continue in prison until at

least his first parole eligibility in 2024, and perhaps until his full term ends in

2028, thereby establishing his inability to provide Victor a safe and stable

home in the foreseeable future under the second prong. The judge noted


                                                                              A-1080-21
                                        18
defendant's position was that he was the child's father, and was thus not

hurting him, which the judge found disregarded and failed to account for

Victor's need for permanence. The judge found it didn't matter in defendant' s

opinion that Victor didn't have stability because the boy was placed with

relatives. The judge noted, however, that those relatives were asking to be

able to adopt Victor, promising to be there for him now and throughout his

formative years and beyond. The court found Victor's aunt and uncle provided

him the promise of a safe and stable home with his half-siblings and that

delaying his permanent placement will only add to the harm Victor has already

suffered by the failure of his parents to care for him.

      The judge was also satisfied the Division made reasonable efforts to

provide services, noting it acted on defendant's wish to have Victor live with

defendant's family. And when defendant's niece decided she did not want to

continue as Victor's parent, the Division placed him with his maternal aunt and

uncle, an arrangement the court credited defendant for facilitating. The judge

also noted the Division's efforts in having the adoption worker meet with

defendant each month at the prison, keeping him apprised of the proceedings.

      With regard to the fourth prong, the judge relied on Dr. Brandwein's

testimony that Victor was securely bonded to his aunt and uncle, who had been


                                                                            A-1080-21
                                       19
caring for him following his third placement in three years. Dr. Brandwein

opined they represented Victor's best option for permanency, and also allowed

him to grow up with his half-siblings. Dr. Brandwein opined that given Victor

had never met defendant, terminating his rights is "highly unlikely to do more

harm than good," and the judge found doing so would be in the boy's best

interests.

      Our review of a trial court's decision to terminate parental rights is

limited. N.J. Div. of Youth & Fam. Servs. v. F.M., 211 N.J. 420, 448-49

(2012). We generally "defer to the factual findings of the trial court because it

has the opportunity to make first-hand credibility judgments about the

witnesses who appear on the stand; it has a 'feel of the case' that can never b e

realized by a review of the cold record." N.J. Div. of Youth & Fam. Servs. v.

E.P., 196 N.J. 88, 104 (2008) (quoting N.J. Div. of Youth & Fam. Servs. v.

M.M., 189 N.J. 261, 293 (2007)). As our Supreme Court has reminded in

respect of termination of parental rights, "a trial court's factual findings 'should

not be disturbed unless they are so wholly unsupportable as to result in a

denial of justice.'" N.J. Div. of Youth & Fam. Servs. v. P.P., 180 N.J. 494, 511

(2004) (quoting In re Guardianship of J.N.H., 172 N.J. 440, 472 (2002)).

Having reviewed the trial record, we are satisfied the judge's findings are


                                                                               A-1080-21
                                        20
amply supported, and none of the issues defendant raises on appeal impugns

those findings in any fashion.

      Defendant's first point, that Victor's aunt and uncle did not understand

the differences between KLG and adoption warranting reversal as a matter of

law, is utterly without merit. Defendant bases his claim on Victor's uncle

having testified that he and his wife, who have custody of Victor's half-

siblings in a KLG, had experienced "a constant back and forth with the

[children's birth] father . . . wanting to make decisions against our decisions,"

making "everything really difficult," and that he and his wife didn't want to go

through it again.

      Defendant contends that "[c]ontrary to the [witness's] understanding, a

birth parent who has relinquished their child in a KLG does not have a right to

make decisions for their child. A guardian assumes the rights equal to 'a birth

parent.'" N.J.S.A. 3B:12A-4(a)(1). While defendant is, of course, correct as to

the law, the witness was obviously not opining on the law. Instead, he was

testifying as to his experience of the difficulties of raising a child in a KLG

when the birth parent opposed child-rearing decisions he and his wife made,

resulting in their rejecting KLG in this case in favor of adopting Victor.




                                                                             A-1080-21
                                       21
Nothing in the record suggests Victor's aunt and uncle misunderstood the

differences between KLG and adoption.

      We also reject defendant's contention that the court failed to engage in a

meaningful colloquy regarding defendant's decision to proceed pro se and

abused its discretion in permitting him to represent himself. Parents in

termination cases have the right to represent themselves, constrained only by

the judge's "responsibility to reach an informed and fair determination of the

child's best interests, and the child's interest in permanency." R.L.M., 236 N.J.

at 149.

      When a parent "clearly and unequivocally" invokes his right of self-

representation, as defendant did here, the court is only obligated to engage in

"an abbreviated yet meaningful colloquy to ensure the parent understands the

nature of the proceeding as well as the problems she may face if she choo ses to

represent herself." In re Adoption of J.E.V., 226 N.J. 90, 114 (2016). The

Court has made clear the colloquy need not be as extensive as the one a judge

conducts when a criminal defendant seeks to proceed without a lawyer.

R.L.M., 236 N.J. at 150. The goal is for the judge to satisfy herself that the

parent understands the nature of a termination case and the disadvantages of

proceeding without a lawyer. Ibid.


                                                                           A-1080-21
                                       22
      A review of the record makes abundantly clear the judge discharged his

obligation to ensure defendant both understood the proceedings and was aware

of the disadvantages of foregoing representation by his appointed counsel. In

the initial colloquy in January 2021, defendant made clear he understood the

Division had to prove all "four prongs" of the best interests standard, the "only

criteria" for terminating his parental rights. When the deputy raised a concern

about defendant misunderstanding the basis of defendant's complaint, the

judge asked several more questions to ensure defendant understood the

Division's case rested on his unavailability to Victor because of his

incarceration, prompting defendant to repeat that the Division had to prove the

"four prongs" and could not terminate a parent's rights "because they were in

jail and couldn't care for the kids," which is a correct statement of the law in

New Jersey. See N.J. Div. of Youth & Fam. Servs. v. R.G., 217 N.J. 527, 556

(2014).

      When the judge asked defendant why he wanted to forego the lawyer the

State had provided him, defendant expressed his mistrust of the entire setup

and the obvious professional familiarity among the lawyers and the court.

Defendant told the judge he wanted "to fill out the record with [his] facts and




                                                                            A-1080-21
                                       23
what [he] know[s] about parental termination," because he wanted to create the

record we would view on appeal.

      Forcing defendant to proceed with counsel in light of defendant's

expressed concerns would have been error in our view. Although it would

have been better had the court also reviewed the disadvantages of defendant

representing himself in that first colloquy, the record makes clear the judge

made those points known to defendant on a number of other occasions, each

time asking defendant again if he was committed to proceeding without a

lawyer. Our review of the record convinces us the court correctly permitted

defendant to proceed on his own behalf, appointing as stand-by counsel the

lawyer appointed to represent defendant by the Office of Parental

Representation, who was intimately familiar with the case, having represented

defendant from the time he was joined and with whom defendant had a solid

working relationship.

      Further, the judge took special pains throughout the proceeding to ensure

defendant understood what was happening in the courtroom and was patient

and solicitous of defendant's rights throughout the proceeding. As the Court

has observed, it is the trial court that is best positioned "to evaluate defendant's

understanding of what it meant to represent himself and whether defendant's


                                                                             A-1080-21
                                        24
decision to proceed pro se was knowing and intelligent." State v. DuBois, 189

N.J. 454, 475 (2007). We find no abuse of discretion.

      Defendant's third point, that the Division's expert "administered an I.Q.

test [to defendant] for no reason but to show that [defendant] was a black man

with below average intelligence," evoking "a racial trope that has historical

underpinnings," and thus the judge erred in relying on the expert's opinion in

finding the Division established the first and fourth prongs, is without

sufficient merit to warrant discussion in a written opinion. See R. 2:11-

3(e)(1)(E). There is nothing in the record to suggest the Division's expert

acted in any way contrary to his customary and usual practice in including an

abbreviated intelligence test among the several assessments and inventories he

administered to defendant as part of a confidential psychological evaluation.

      Moreover, when questioned at trial, the expert testified the tests he

administered are generally accepted psychological measures regularly used by

psychologists performing parent evaluations. And defendant — represented on

appeal by the Office of Parental Representation, counsel uniquely positioned

to refute that statement were it not so — has offered nothing to suggest tests

measuring a parent's intellectual functioning are not routinely administered in

guardianship matters, or that the expert did so inappropriately here based on


                                                                              A-1080-21
                                       25
defendant's race. Defendant did not present his own expert to offer any of the

opinions he offers in his brief about the appropriate use of tests of a parent's

intellectual functioning in a psychological evaluation in a guardianship case.

      In addition to charging the expert with explicit bias, with no proof as far

as we can tell, defendant also raises the specter of implicit bias and points to

our courts' efforts to combat it in jury selection, see State v. Andujar, 247 N.J.

275, 302-03 (2021). Although we would not be surprised by examples of

implicit bias in the child welfare system, or even in the conduct of

guardianship proceedings, defendant does not provide us any examples of

such. Instead, he asserts, again without proof, that the Division had no

purpose in requiring defendant to take a test measuring his intellectual

functioning "except to embarrass and to impugn this parent's dignity by

questioning his intellectual abilities," and that its expert "tainted the integrity

of the family court's findings and legal conclusions by embedding an odious

racial trope in his conclusions." Because we find no support for defendant's

charges in the record, and defendant does not explain how the expert's opinion

that he had no concern with defendant's intellectual functioning, which was

"[c]ertainly . . . not an impediment to safe parenting," could have "tainted" the




                                                                              A-1080-21
                                        26
court's findings on the first and fourth prongs, we deem the issue unworthy of

further consideration.

      Finally, we reject defendant's argument, raised for the first time on

appeal, that the court erred in finding the Division carried its burden on the

third prong because the Division did not make reasonable efforts to provide

visits between defendant and Victor between May 1, 2021, when the DOC

reopened the prisons to in-person visits, and trial six months later. As noted

by the trial judge, there is no evidence in the record defendant ever sought

visitation at any time, and defendant does not contend otherwise on appeal.

Further, there exists no indication in the record as to whether visits would have

been possible or whether they were suitable for Victor. 6 Because of the

absence of evidence in the record on these points, we cannot set aside the

court's findings on the third prong based on the Division's failure to arrange

visits between defendant and Victor.


6
  We noticed, as did the law guardian, the several references in the record to
enhanced security when defendant appeared in court on occasion and when he
was evaluated by the Division's expert at the prison, with the law guardian
suggesting it was unclear if defendant was even permitted visits. Defendant
made no response to that suggestion in his reply brief, and we note he referred
at trial to having been in "twenty-three-one lockup" requiring monthly
psychological evaluations. What is clear is that the Division never barred
visits and there is no indication in this voluminous record that defendant ever
sought visits with Victor.
                                                                              A-1080-21
                                       27
      Defendant has maintained throughout this matter that his current

incarceration and past criminal history are irrelevant to his ability to parent his

son. New Jersey law is otherwise. Although our Supreme Court has held that

incarceration, standing alone, is an insufficient basis on which to terminate a

parent's rights, R.G., 217 N.J. at 556, a parent's incarceration "bear[s]

materially and directly on the parent-child relationship," and is thus

"unquestionably relevant to the determination of whether the parental

relationship should be terminated," In re Adoption of Children by L.A.S., 134

N.J. 127, 136-37 (1993).

      Here, defendant was not in a relationship with Victor's mother, and was

not aware she had become pregnant and given birth to a child until Victor was

over a year old. As already noted, he has never met the boy, now four -and-a-

half years old. While the guardianship case was pending in the trial court,

defendant was convicted of second- and third-degree drug charges, including

the sale of fentanyl, and sentenced to a fifteen-year extended term as a

persistent offender with a seven-and-a-half-year parole ineligibility term.

Defendant, forty-one years old at sentencing in July 2020, already had nine

prior indictable convictions dating back to 1997, including convictions for

drug offenses, aggravated assault, theft and promoting child prostitution , and


                                                                             A-1080-21
                                       28
had served six prior terms in State prison. He also has a lengthy juvenile

record of six adjudications, serving two terms at the Training School for Boys

at Jamesburg.

      Defendant has never acted as a parent to Victor and his incarceration

until at least the expiration of his parole ineligibility term in 2024 precludes

his doing so in the near term. The trial court accepted the unrebutted

testimony of the Division's expert that even were defendant released from

prison tomorrow, he would still have to show he could obtain housing and

employment and that he could remain law-abiding, which the expert deemed

unlikely given defendant suffered from antisocial personality disorder that has

already had profoundly adverse effects on his life and is difficult to treat

effectively — the combination making it highly unlikely he could safely parent

Victor in the foreseeable future.

      Given the absence of any relationship between Victor and his father, the

unrebutted expert testimony was that termination would not do the child any

harm. While defendant immediately took steps on learning he was Victor's

father to have him cared for by members of his family, as defendant's

incarceration prevented him from doing so himself, and later facilitated

Victor's transition to his maternal aunt and uncle, thus ensuring he would


                                                                               A-1080-21
                                       29
continue to be cared for by family — both steps to be lauded — neither

assured Victor the permanency our law prioritizes for children. Victor's aunt

and uncle have offered him a secure and stable permanent home with his half-

siblings, continued contact with his paternal family and the possibility of

contact with his father in the future. Given the realities of defendant's

situation and Victor's, defendant has provided us no basis to overturn the

careful findings of the trial court supporting termination of his parental rights.

      Affirmed.




                                                                              A-1080-21
                                       30